DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the international search report by the Chinese Patent Office (CPO) on 7/15/2020 is in compliance with the provisions of 37 CFR 1.98(a)(1) and have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONG et al (US 2018/0254304 A1, hereafter Hong).
Re claim 1, Hong discloses in FIGS. 4 and 5 (with references to FIGS. 1, 2, 6 and 7) a display substrate (101) comprising:
a base substrate (111 in FIG. 5; ¶ [0082]);
a first conductive layer (on 131; ¶ [0091] and [0093]) on the base substrate (111), the first conductive layer comprising a first signal line (PL; ¶ [0093]), a second signal line (DL; ¶ [0093]), and an additional pad layer (BE1; ¶ [0093]) which are spaced apart (separated) from each other;
a pixel defining layer (190 in FIG. 5; ¶ [0102]) on a side (top plane) of the first conductive layer (131) away from the base substrate (111), the pixel defining layer (190) having an opening (OP; ¶ [0104]); and
an electroluminescent material layer (172 in FIG. 5; ¶ [0105]) in the opening (OP),
wherein the electroluminescent material layer (172) comprises a first end portion (at P4 in FIG. 6; ¶ [0116]) and a second end portion (at P2 in FIG. 6; ¶ [0116]) opposite to each other, an orthographic projection (shadow) of the first end portion (at P4) on the base substrate (111) falls within an orthographic projection (shadow) of the first signal line (PL) on the base substrate (111), an orthographic projection (shadow) of the 

Re claim 2, Hong discloses the display substrate according to claim 1, wherein an orthographic projection (shadow) of the electroluminescent material layer (172) on the base substrate (111) is an axisymmetric pattern (about SL in FIG. 6; ¶ [0122]) which is symmetrical (when S1:S2 ratio is 1:1; ¶ [0122]) with respect to a center line (SL; ¶ [0122]) of the orthographic projection (shadow) of the second signal line (DL) on the base substrate (111), and the orthographic projection (shadow) of the first end portion (at P4) on the base substrate and the orthographic projection of the second end portion (at P2) on the base substrate are symmetrical (when S1:S2 ratio is 1:1; ¶ [0122]) with respect to the center line (SL) of the orthographic projection of the second signal line (DL) on the base substrate (111).

Re claim 3, Hong discloses the display substrate according to claim 2, wherein an orthographic projection (shadow) of the first end portion (at P4) on a first plane (plane of SL out of page in FIG. 6) coincides (at P5; ¶ [0116]) with an orthographic projection (shadow) of the second end portion (at P2) on the first plane (of SL), wherein the first 

Re claim 4, Hong discloses the display substrate according to claim 3, wherein the first signal line (PL), the second signal line (DL), and the additional pad layer (BE1) are parallel to each other (into page of FIG. 5), and a distance (P1 to P4) between the first signal line (PL) and the second signal line (DL) is equal to (when S1:S2 ratio is 1:1; ¶ [0122]) a distance (P1 to P2) between the second signal line (DL) and the additional pad layer (BE1).

Re claim 5, Hong discloses the display substrate according to claim 4, wherein the electroluminescent material layer (172) further comprises a first portion (172 right of SL in FIG. 6) adjacent to the first end portion (at P4) and a second portion (172 left of SL in FIG. 6) adjacent to the second end portion (at P2), an orthographic projection (shadow) of the first portion (right of SL) on the base substrate (111) is located between the orthographic projection (shadow) of the first signal line (PL) on the base substrate and the orthographic projection (shadow) of the second signal line (DL) on the base substrate, and an orthographic projection (shadow) of the second portion (left of SL) on the base substrate is located between the orthographic projection (shadow) of the second signal line (DL) on the base substrate and the orthographic projection (shadow) of the additional pad layer (BE1) on the base substrate (111).



Re claims 9 and 10, Hong discloses the display substrate according to claim 5, wherein the electroluminescent material layer (172) further comprises a third portion (interface along SL in FIG. 6) located between the first portion (at P4) and the second portion (at P2), and an orthographic projection (shadow) of the third portion (along SL) on the base substrate (111) falls within the orthographic projection (shadow) of the second signal line (DL) on the base substrate (111); and wherein the third portion (along SL), the first end portion (right of SL), and the second end portion (left SL) have the same thickness (same process in FIG. 5; ¶ [0094]).


Re claim 12, Hong discloses the display substrate according to claim 11, wherein a first recess (left depression in FIG. 5) and a second recess (right depression in FIG. 5) are provided on a side (top) of the insulating layer (132) away from the base substrate (111), and the first portion (left side) of the electroluminescent material layer (172) is partially provided in the first recess (left depression) and the second portion (right side) of the electroluminescent layer (172) is partially provided in the second recess (right depression).
Re claim 13, Hong discloses the display substrate according to claim 11, wherein the orthographic projection (shadow) of the first electrode (171) on the base substrate (111) is an axisymmetric pattern which is symmetrical (as in FIG. 7; ¶ [0127]) with respect to the center line (SL in FIG. 6) of the orthographic projection (shadow) of the second signal line (DL) on the base substrate, the orthographic projection (shadow) of 

Re claim 14, Hong discloses the display substrate according to claim 11, wherein the first conductive layer (on 131) further comprises a first electrical connection portion (lower common point of T1/T3/T4 of BE1 in FIG. 4; ¶ [0093]), an orthographic projection (shadow) of the first electrical connection portion (lower common point) on the base substrate (111) is not overlapped (covered) with the orthographic projection (shadow) of the first electrode (171 in FIG. 4) on the base substrate, and the additional pad layer (BE1) is electrically connected (at G1/D3/D4; ¶ [0093]) to the first electrical connection portion (lower common point of T1/T3/T4).
Re claim 15, Hong discloses the display substrate according to claim 14, wherein the additional pad layer (BE1) is in direct electrical contact with the first electrical connection portion (lower common point of T1/T3/T4).
Re claim 16, Hong discloses the display substrate according to claim 14, wherein the orthographic projection (shadow) of the additional pad layer (BE1) on the base substrate (111) falls within the orthographic projection (shadow) of the first electrode 

Re claim 17, Hong discloses the display substrate according to claim 11, wherein the first conductive layer (of 131) further comprises a first signal terminal (RL in FIG. 4; ¶ [0056]), an orthographic projection (shadow) of the first signal terminal (RL) on the base substrate (1110 is not overlapped (covered) with the orthographic projection (shadow) of the first electrode (171) on the base substrate (111), and the additional pad layer (BE1) is electrically connected (through T4) to the first signal terminal (RL).

Re claim 18, Hong discloses the display substrate according to claim 1, wherein the first signal line (PL) is a driving voltage power line (of ELVDD; ¶ [0046]), the second signal line (DL) is a data line (¶ [0046]), and the electroluminescent material layer (172) is an electroluminescent material layer of a red electroluminescent device (red pixel; ¶ [0048]) in a display substrate (101; ¶ [0040]).

Re claim 19, Hong discloses a pixel driving circuit (FIG. 2; ¶ [0050]), configured to drive a pixel (red/green/blue pixel; ¶ [0048]) in the display substrate (101) according to claim 1, wherein the pixel driving circuit comprises a first transistor (T4; ¶ [0051]), a second transistor (T3; ¶ [0051]), a third transistor (T1; ¶ [0051]), a fourth transistor (T2; ¶ [0051]), a fifth transistor (T5; ¶ [0051]), a sixth transistor (T6; ¶ [0051]), a seventh nd voltage; ¶ [0062]), and the additional pad layer (BE1) is electrically connected to the first node (at G1 in FIG. 4) or the initialization voltage.

Re claim 20, Hong discloses in FIGS. 2, 4, 5 and 6 a method for manufacturing a display substrate, comprising:
forming a first conductive layer (on 131; see claim 1) on a base substrate (111; see claim 1), wherein the first conductive layer comprises a first signal line (PL; see claim 1), a second signal line (DL; see claim 1), and an additional pad layer (BE1; see claim 1) which are spaced apart from each other; and
forming an electroluminescent material layer (172; see claim 1) on the base substrate (111) on which the first conductive layer is formed,
 end portion (at P2; see claim 1) opposite to each other, an orthographic projection (shadow; see claim 1) of the first end portion (at P4) on the base substrate (111) falls within an orthographic projection (shadow; see claim 1) of the first signal line (PL) on the base substrate, an orthographic projection (shadow; see claim 1) of the second end portion (at P2) on the base substrate falls within an orthographic projection (shadow; see claim 1) of the additional pad layer (BE1) on the base substrate, and the orthographic projection (shadow; see claim 1) of the first end portion (at P4) on the base substrate and the orthographic projection (shadow; see claim 1) of the second end portion (P2) on the base substrate are respectively located on both sides of an orthographic projection (shadow; see claim 1) of the second signal line (DL) on the base substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892